Title: To Thomas Jefferson from Thomas Leiper, 19 September 1802
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Crum Creek Snuff Mills Septr. 19th. 1802
          
          The Plan with the opposition is to divid and I am affraid they have in some measure effected their purpose but how can it be otherwise when our Principle men are at Daggers Drawn Logan & Lieb who certainly at this time should unite are saying very hard things of each other and supposing what they say on both sides is true it answers no other purpose but to destroy the usefulness of both and where it will end time can only tell this I am clear in as the Sun at noon day they are injuring the republican cause—The meetting at the Rising Sun on the 21st. has nothing in View but to turn Lieb out of the Ticket for member of Congress for altho they add members of Assembly this is a very secondery matter—Lieb’s name being fixed by the Committees of the District renders this meetting a very improper measure and if the point is carried we shall all be in the wind—
          The Germans in Pennsylvania are a very powerful Body and their incress are more rapid than any other people and they will stick to-gether—Muhlenburg & Leib are some where about the Head of them and they have no political Ideas abstracted from each other and it appears to me that Lieb is first in command—Logan cannot be a stranger to this and if it is true that Logan is at the botham of this business it says very little for him as a Politician—I spoak to Leib on this subject and informed him it was very improper for him and Logan to have any misunderstanding at this time—He informed me without any ifs or ands that Logan was making a Business of destroying his and G Muhlenbergs standing and informed me further that Logan meant to be Governor and that he would traduce the character of every one who stood in his way—This is certainly looking a long way a Head for I think Mc.Kean has a fee simple in that office for ten years to come—I intend to be at the Rising Sun next Tuesday and do what I can to make our Rope of Sand stick together—Let me not be misunderstood our Rotten Rope extends no further than the City and county of Philadelphia and the county of Delaware the other parts of the State stand fast to their original principles—I was always of the opinion you should turn out of office to make room for the Old Soldier and others who may have been reduced by the war. but I have another reason for turning out to make room for some men of whom I am affraid their habits of Republicanism will not be steady without an office—This I look upon as one of our greatest misfortunes and the evil cannot be corrected but by a change in office notwithstanding any thing Madison or Gallatin may say to the contrary—Dallas & Cox are at outs but they may come in at their leisure their difference cannot hurt us but I was very much surprized at the appointing of a Committee It was mention’d if Cox was appointed Dallas would not serve—the same thing was said of Logan if Leib was appointed, but I appointed both—Logan declined serving—This information I thought it my duty to put you in possession of I am Your most obedient Sert
          
            Thomas Leiper
          
        